Citation Nr: 0025711	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected ulna plus variance and evidence of old 
trauma to the ulna styloid, right wrist, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1973.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned a 10 percent disability rating for a right wrist 
disability.

The Board remanded this case to the RO for additional 
evidentiary development in August 1999.  The requested 
development has been accomplished.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected right wrist disability is 
currently manifested by advanced degenerative changes, 
decreased range of motion with pain, and ulnar nerve 
neuropathy at the canal of the Guyon at the wrist, resulting 
in weakness of the intrinsic musculature of the hand and 
diminished sensation over the thenar eminence and little 
finger.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
rating for his service-connected right wrist disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected right wrist 
disability have not been met since the initial grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5214, 5215 (1999).

3.  The criteria for the assignment of a separate 30 percent 
disability rating, and not higher, for ulnar nerve neuropathy 
of the right wrist have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In conjunction with his claim for service connection, the 
veteran was afforded VA joints examination in June 1998.  He 
complained of on and off wrist pain with chronic swelling.  
In the past year, his condition reportedly worsened, with 
decreased range of motion, more pain, and increased swelling.  
He stated that he could not write as well as he used to or do 
other activities that required the use of his right hand.  He 
was unemployed, and stated that one of his problems was that 
he could not work because of his right wrist.  

On physical examination, there was swelling of the right 
wrist and bony prominence of the ulna styloid area.  On 
palpation, there was mild to moderate tenderness.  Extension 
was achieved to 50 degrees, with flexion to 35 degrees.  
Muscle strength in the wrist extensors and flexors was 5/5.  
Sensation was intact.  Radiological examination of the right 
wrist revealed an ulna plus variance and evidence of old 
trauma to the ulna styloid.  There was severe degenerative 
joint disease in the wrist, which was noted to be likely the 
result of old trauma.  Right wrist fluoroscopy also revealed 
widening of the scapholunate distance with stress and dorsal 
angulation of the lunate in relation to the capitate on the 
lateral view, possibly indicating a dorsal intercalated 
segmental instability (DISI) pattern.  The diagnosis was 
status post old trauma to the ulnar styloid with an actual 
decrease in range of motion of the right wrist and evidence 
of severe degenerative joint changes, most likely the result 
of old trauma.

The veteran was re-examined by VA in October 1999.  He 
complained of right wrist pain with stiffness and occasional 
swelling.  He had worn a wrist splint for six months, which 
he stated helped.  He used Motrin and BenGay for relief of 
pain.  On physical examination, the right wrist was swollen 
on the dorsal aspect with tenderness to palpation.  Active 
range of motion with radial deviation was to 10 degrees, with 
ulnar deviation to 45 degrees.  Wrist plantar flexion was to 
10 degrees, with wrist dorsiflexion to 60 degrees.  The 
veteran had decreased handgrip strength on the right side.  
On special examination, he did not exhibit any Tinel's sign 
or Phalen's sign.  X-rays of the right wrist revealed post-
traumatic arthritic changed without significant interval 
change.  The diagnosis was status post right traumatic wrist 
injury with arthritis, with continued pain and swelling.

VA treatment records dated from 1998 to 2000 show treatment 
for the veteran's right wrist, with continued complaints of 
pain and swelling on use.  Objective findings included 
decreased range of motion, tenderness to palpation, obvious 
deformity, soft tissue swelling, and decreased grip.  A 
November 1998 VA progress note indicated that the veteran was 
seen with complaints of right wrist pain secondary to his 
squeegee window cleaning job.  He was given a splint, and the 
doctor recommended that he not do prolonged jobs that involve 
tight grasping with the right hand.

On most recent VA examination in March 2000, the veteran 
reported difficulty with employment because of his right 
wrist.  He complained of constant dull ache in his right 
wrist with frequent flare-ups.  He stated that any type of 
activity, such as pulling or pushing, caused flare-ups of his 
wrist.  He also stated that if he tried to write or draw, his 
right hand froze up.  He took medication for relief of pain.  
He further reported diminished sensation in his right hand.  
Weather seemed to aggravate his hand pain.  He did not drive 
because he could not manipulate the steering wheel with his 
right hand.  On physical evaluation, there was a mild 
deformity of the wrist.  There was an extension deformity of 
the distal radius of a very mild degree and a slight radial 
deviation of the hand to 5 degrees in relation to he 
longitudinal axis of the forearm.  Handgrip was 4/5 on the 
right.  The veteran was right-hand dominant.  There was 
tenderness on palpation of the dorsum of the hand over the 
anatomical snuffbox of the wrist.  There was also diminished 
sensation over the ulnar distribution of the hand, including 
the hypothenar eminence, the little finger and the ulnar 
aspect of the ring finger.  The veteran also exhibited 
weakness of the intrinsic musculature of the hand in 
adduction of the fingers.  He was able to fully extend and 
fully flex the metacarpophalangeal joints of the right hand, 
as compared to his left hand.  Also, his extension motion of 
the proximal interphalangeal (PIP) joints of the fingers was 
slightly restricted to minus 5 degrees.  He was able to fully 
flex the PIP of his fingers to 90+ degrees.  Wrist joint 
motion was possible to 10 degrees of radial deviation.  
Considering that he had a resting radial deviation of 5 
degrees, the actual active radial deviation was 5 degrees.  
The veteran could ulnar deviate to 30 degrees and flex the 
wrist to 20 degrees.  Extension was possible to 40 degrees.  
He had a sensation of increasing paresthesia of the 
hypothenar eminence at the extremes of extension and flexion 
of the wrist.  He also had a positive Tinel's sign over the 
canal of Guyon at the wrist.  X-rays of the right wrist 
revealed advanced degenerative changes of the wrist secondary 
to his fracture.  The diagnosis was traumatic arthritis of 
the right wrist secondary to fracture, with ulnar nerve 
neuropathy at the canal of Guyon at the wrist, resulting in a 
weakness of the intrinsic musculature of the hand and 
diminished sensation over the hypothenar eminence and little 
finger.  

The examiner commented that the above involvement of the 
veteran's wrist resulted in increased pain, particularly on 
active movement of the fingers, hand and the wrist, resulting 
in increased loss of function to the point where he was, 
during flare-ups, completely incapacitated with regard to 
function of his right hand and fingers.  It was further noted 
that the examination was conducted during a period of 
quiescent symptoms.  Symptoms elicited from the veteran were 
compatible with his diagnosis.  The examiner noted that 
during flare-up of symptoms which would occur with varying 
frequency, the physical findings of this examination could be 
significantly altered.  Quantification of such changes would, 
however, require examination during a flare-up.  Painful 
symptoms such as had been outlined on this examination would 
require the veteran to expend extra energy in completing 
tasks and hence would lead to early fatigue, weakened 
movements and ultimately to a loss in coordination.


II.  Legal analysis

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected right wrist 
disability.  Accordingly, his claim for a higher rating for 
his service-connected disability is well-grounded.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (holding that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally require 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The veteran's appeal of the original grant of service 
connection rendered the June 1998 rating decision non-final, 
and the Board here considers all evidence in determining the 
appropriate evaluation.  

Before the Board may execute a staged rating of the 
appellant's disability, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria to be applied 
are the same, the Board finds no prejudice to the veteran in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran is currently in receipt of a 10 percent rating 
for his service-connected right wrist disability under 
Diagnostic Code 5003-5215.  Degenerative arthritis of the 
wrist is rated under a combined diagnostic code which takes 
into account both the x-ray evidence of degenerative changes 
of the wrist as well as the resulting limitation of motion, 
if any, of the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5215 (1999).  Degenerative arthritis established by x-
ray evidence will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  Diagnostic 
code 5003 evaluates degenerative arthritis based on the 
extent of limitation of motion of the specific joint involved 
and includes painful motion.  Specifically, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or other satisfactory evidence of 
painful motion.

The United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Therefore, consideration of 38 C.F.R. §§ 4.40 and 
4.45 is appropriate unless the veteran receives the maximum 
schedular evaluation.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97); 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The evidence shows that the veteran is right-handed dominant, 
so impairment of his right wrist is rated as impairment of 
the major extremity.  Under diagnostic code 5214, a 30 
percent disability rating is warranted for favorable 
ankylosis of the wrist.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
medical evidence indicates that the veteran does not have 
ankylosis of the right wrist.  He is able to move it, albeit 
with limitation, so it is clearly not ankylosed.

Under Diagnostic Code 5215, the maximum schedular evaluation 
for limitation of motion of the wrist is 10 percent for 
either the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. Part 4, 
Diagnostic Code 5215 (1999).  Diagnostic code 5215 does not 
provide a basis for a rating in excess of 10 percent.  
Functional loss due to right wrist pain is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Accordingly, an evaluation in excess of 
10 percent under diagnostic code 5215 is not warranted.

The medical evidence indicates that the veteran has a 
deformity of the right wrist. However, diagnostic codes 
concerning impairment of the radius or ulna would not result 
in a higher disability rating in this case.  Diagnostic code 
5211 for impairment of the ulna provides a 20 percent 
disability rating where there is nonunion in the lower half 
of the ulna.  Diagnostic code 5212 for impairment of the 
radius provides a 20 percent disability rating where there is 
nonunion in the upper half of the radius.  The medical 
evidence does not indicate that the veteran has nonunion of 
the right ulna or radius.  The deformity of the wrist has 
been described as mild.

The medical evidence associated with the claims file shows 
that the veteran has ulnar nerve neuropathy associated with 
the service-connected disability.  The manifestations 
attributable to the ulnar nerve neuropathy are separate and 
distinct from the symptomatology for which the veteran is 
being compensated under Diagnostic Code 5003-5125.  The 
symptomatology for the ulnar nerve neuropathy is not 
duplicative of or overlapping with the symptomatology of the 
arthritis.  If there was additional disability attributable 
to the ulnar nerve neuropathy, the veteran would be entitled 
to a separate disability rating.  The veteran is seeking a 
higher rating for his service-connected disability, and 
neurological impairment is one manifestation of that 
disability.  Consideration is therefore given to whether a 
separate evaluation for the neurological impairment should be 
assigned under an applicable diagnostic code.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994); 38 C.F.R. § 4.14 
(1999).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (1999).  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.

Mild incomplete paralysis of the ulnar nerve warrants a 10 
percent rating for the major arm.  Moderate incomplete 
paralysis warrants a 30 percent rating for the major arm.  
Severe incomplete paralysis warrants a 40 percent rating for 
the major arm.  Complete paralysis of the ulnar nerve is 
rated as 60 percent disabling for the major arm.  38 C.F.R. 
4.124a, Diagnostic Code 8516 (1999).

Review of the record indicates that the veteran's current 
disability of the right wrist, as shown on VA examination in 
March 2000, now encompasses an additional neurological 
element.  Given the findings of ulnar nerve neuropathy at the 
canal of Guyon at the right wrist, resulting in a weakness of 
the intrinsic musculature of the hand and diminished 
sensation over the hypothenar eminence and little finger, and 
resolving all doubt in his favor, it can reasonably be 
inferred from the medical evidence of record that the veteran 
experiences moderate incomplete paralysis of the ulnar nerve.  
Consequently, a separate 30 percent disability rating is 
warranted under Diagnostic Code 8516.  38 C.F.R. §§ 3.102, 
4.3 (1999).  However, the veteran's neurological impairment 
does not amount to a severe disability warranting a separate 
40 percent rating, as his hand strength is 4/5, he is able to 
fully extend and flex the metacarpophalangeal joints, 
extension of the PIP joints is only slightly restricted, and 
he has full flexion of the PIP joints. 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected ulna plus variance and evidence 
of old trauma to the ulna styloid, right wrist is denied.

Entitlement to a separate 30 percent disability rating, and 
no more, for ulnar nerve neuropathy of the right wrist is 
granted, subject to the laws and regulations regarding the 
payment of monetary benefits.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

